UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-13023 Thermadyne Holdings Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 74-2482571 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 16052 Swingley Ridge Road, Suite 300, Chesterfield, MO (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (636) 728-3000 Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the issuer’s common stock, par value $0.01 per share, on November 9, 2011 was 1,000. PART I. FINANCIAL INFORMATION Item 1. Financial Statements THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands) (Unaudited) Successor Predecessor Successor Predecessor Three Months Ended September 30, 2011 Three Months Ended September 30, 2010 Nine Months Ended September 30, 2011 Nine Months Ended September 30, 2010 Net sales $ 124,854 $106,483 $370,620 $311,696 Cost of goods sold 82,596 69,823 247,342 206,125 Gross margin 42,258 36,660 123,278 105,571 Selling, general and administrative expenses 25,030 23,552 77,585 69,696 Amortization of intangibles 1,703 681 5,111 2,038 Restructuring 2,431 - 3,046 - Operating income 13,094 12,427 37,536 33,837 Other income (expenses): Interest, net (6,106) (4,995) (18,459) (17,270) Amortization of deferred financing costs (426) (238) (1,214) (753) Loss on debt extinguishment - - - (1,867) Income before income tax provision 6,562 7,194 17,863 13,947 Income tax provision 1,102 2,373 6,488 4,259 Net income $5,460 $4,821 $11,375 $9,688 See accompanying notes to condensed consolidated financial statements. 2 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) Successor September 30, 2011 December 31, 2010 ASSETS Current Assets: Cash and cash equivalents $17,619 $22,399 Trusteed assets - 183,685 Accounts receivable, less allowance for doubtful accounts of $600 and $400, respectively 74,465 62,912 Inventories 106,055 85,440 Prepaid expenses and other 14,629 11,310 Deferred tax assets 2,644 2,644 Total current assets 215,412 368,390 Property, plant and equipment, net of accumulated depreciation of $12,308 and $1,274, respectively 74,730 75,796 Goodwill 165,243 164,678 Intangibles, net 150,375 155,036 Deferred financing fees 13,900 14,553 Other assets 1,459 1,632 Total assets $ 621,119 $ 780,085 LIABILITIES AND STOCKHOLDER'S EQUITY Current Liabilities: Senior subordinated notes due 2014 $- $176,095 Current maturities of other long-term obligations 1,614 2,207 Accounts payable 33,714 26,976 Accrued and other liabilities 44,040 37,995 Accrued interest 6,935 9,184 Income taxes payable 4,259 4,155 Deferred tax liabilities 6,014 6,014 Total current liabilities 96,576 262,626 Long-term obligations, less current maturities 263,427 264,564 Deferred tax liabilities 74,251 74,832 Other long-term liabilities 12,861 14,659 Total liabilities 447,115 616,681 Stockholder's equity: Common stock, $0.01 par value: Authorized 1,000 shares Issued and outstanding 1,000 shares at September 30, 2011 and at December 31, 2010 - - Additional paid-in capital 176,448 176,035 Accumulated deficit (3,305) (14,680) Accumulated other comprehensive income 861 2,049 Total stockholder's equity 174,004 163,404 Total liabilities and stockholder's equity $621,119 $780,085 See accompanying notes to condensed consolidated financial statements. 3 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Successor Predecessor Nine Months Ended September 30, Nine Months Ended September 30, Cash flows from operating activities: Net income $11,375 $ 9,688 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 17,607 10,067 Deferred income taxes 232 (1,266) Stock compensation expense 413 1,004 Restructuring costs, net of payments 2,160 - Loss on debt extinguishment - 1,867 Changes in operating assets and liabilities: Accounts receivable, net (12,277) (13,231) Inventories (21,244) (10,062) Prepaids (3,673) (28) Accounts payable 7,835 18,066 Accrued interest (2,249) (4,475) Accrued taxes 137 2,814 Accrued and other 2,842 11,034 Net cash provided by operating activities 3,158 25,478 Cash flows from investing activities: Capital expenditures (12,636) (5,921) Other (449) (328) Net cash used in investing activities (13,085) (6,249) Cash flows from financing activities: Use of Trusteed Assets for redemption of Senior Subordinated Notes 183,685 - Repayment of Senior Subordinated Notes (176,095) - Net issuance of Working Capital Facility - 2,913 Repayments of other long-term obligations (1,736) - Repayments under Second-Lien Facility and other - (26,305) Other, net (561) 101 Net cash provided by (used in) financing activities 5,293 (23,291) Effect of exchange rate changes on cash and cash equivalents (146) 521 Total decrease in cash and cash equivalents (4,780) (3,541) Total cash and cash equivalents beginning of period 22,399 14,886 Total cash and cash equivalents end of period $17,619 $ 11,345 Income taxes paid $6,183 $ 3,697 Interest paid, including $8,688 for defeased Sr Subordinated Notes in 2011 $ 22,009 $ 21,761 See accompanying notes to condensed consolidated financial statements. 4 THERMADYNE HOLDINGS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Dollars in thousands, except share data) 1. Organization Thermadyne Holdings Corporation (“Thermadyne” or the “Company”), a Delaware corporation, is a leading global designer and manufacturer of gas and arc cutting and welding products, including equipment, accessories and consumables. The Company’s products are used by manufacturing, construction, fabrication and foundry operations to cut, join and reinforce steel, aluminum and other metals. The Company designs, manufactures and sells products in five principal categories: (1) gas equipment; (2) plasma power supplies, torches and related consumable parts; (3) arc accessories, including torches, related consumable parts and accessories; (4) welding equipment; and (5) filler metals. The Company markets its products under a portfolio of brands including Victor®, Tweco®, Thermal Dynamics®, Arcair®, Cigweld®, Thermal Arc®, Turbo Torch® and Stoody®. On December 3, 2010 (“Acquisition Date”), pursuant to an Agreement and Plan of Merger dated as of October 5, 2010 (the “Merger Agreement”), Razor Merger Sub Inc. (“Merger Sub”), a newly formed Delaware corporation, merged with and into Thermadyne, with Thermadyne surviving as a direct, wholly owned subsidiary of Razor Holdco Inc., a Delaware corporation (“Acquisition”). (Razor Holdco Inc. was renamed Thermadyne Technologies Holdings, Inc. (“Technologies”).) Technologies’ sole asset is its 100% ownership of the stock of Thermadyne. Affiliates of Irving Place Capital (“IPC”), a private equity firm based in New York, along with its co-investors, hold approximately 99% of the outstanding equity of Technologies, and certain members of Thermadyne management hold the remaining equity capital. 2. Summary of Significant Accounting Policies Basis of Presentation The Acquisition resulted in a 100% change in ownership of Thermadyne and is accounted for in accordance with United States accounting guidance for business combinations. Accordingly, the assets acquired and liabilities assumed, excluding deferred income taxes, were recorded at fair value as of December 3, 2010. The purchase price paid and related costs and transaction fees incurred by IPC have been accounted for in Successor Company’s period ending December 31, 2010 consolidated financial statements. The provisional amounts recognized for assets acquired and liabilities assumed as of December 3, 2010 have been determined by management with the assistance of an externally prepared valuation study of inventories, property, plant and equipment, intangible assets, goodwill, and capital and operating leases. These provisional amounts are subject to change based on the completion of such study and the determination of other facts impacting fair value estimates. The evaluation of the assets acquired and liabilities assumed is ongoing with the assistance of the third party asset appraisal firm and will be finalized prior to the end of calendar year 2011. The evaluation of the adjustments, if any, arising out of the finalization of the value of the assets acquired and liabilities assumed will not impact cash flow. However, such adjustments could result in material increases or decreases to depreciation and amortization, earnings before interest expense, income taxes and net income. Although Thermadyne continued as the same legal entity after the Acquisition, the application of push down accounting represents the termination of the old reporting entity and the creation of a new one. In addition, the basis of presentation is not consistent between the successor and predecessor entities and the financial statements are not presented on a comparable basis. As a result, the accompanying condensed consolidated statements of operations and cash flows are presented for two different reporting entities: Predecessor and Successor, which related to the periods and balance sheets preceding the Acquisition (prior to December 3, 2010), and the periods and balance sheets succeeding the Acquisition, respectively. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. These unaudited interim financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. The results of operations of the Company for the three and nine months ended September 30, 2011 are not necessarily indicative of the results that may be expected for any other interim period or the year ending December 31, 2011. The quarterly financial data should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s annual report for the period ended December 31, 2010. 5 The financial statements include the Company’s accounts and those of its subsidiaries, after the elimination of all significant intercompany balances and transactions. All dollar amounts are presented in thousands, unless otherwise noted, except share amounts. Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires the use of estimates and assumptions that affect the amounts reported in the Company’s condensed consolidated financial statements and accompanying notes. Actual results could differ from these estimates. Any significant unanticipated changes in business or market conditions that vary from current expectations could have an impact on the fair value of assets and result in a potential impairment loss. Reclassifications The costs of certain purchasing functions previously included in Selling, General, and Administrative expenses have been reclassified to Cost of Goods Sold in the amounts of $384 and $1,089 for the three and nine months ended September 30, 2010, respectively, to conform with the current year presentation. Miscellaneous receivables as of December 31, 2010 have been reclassified from Accounts Receivable to Prepaid Expenses and Other in the amount of $2,729 to conform with the current year presentation. Deferred Financing Costs Loan origination fees and other costs incurred in arranging long-term financing are capitalized as deferred financing costs and amortized on an effective interest method over the term of the credit agreement. Deferred financing costs totaled $15,285 and $14,723, less related accumulated amortization of $1,385 and $170, at September 30, 2011 and December 31, 2010, respectively. Product Warranty Programs Various products are sold with product warranty programs. Provisions for warranty programs are made as the products are sold, and such provisions are adjusted periodically based on current estimates of anticipated warranty costs and charged to cost of sales. The following table provides the activity in the warranty accrual: Successor Predecessor Successor Predecessor Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September 30, September 30, September 30, September 30, Balance at beginning of period $4,042 $2,620 $3,200 $2,300 Charged to expense 1,325 1,100 3,955 3,190 Warranty payments (1,167) (920) (2,955) (2,690) Balance at end of period $4,200 $2,800 $4,200 $ 2,800 Fair Value The Company estimated the fair value of the Senior Secured Notes due 2017 at $266,066 and $265,200 at September 30, 2011 and December 31, 2010, respectively, based on available market information. The Company’s Senior Subordinated Notes due 2014 were redeemed February 1, 2011. 6 Recent Accounting Pronouncements Comprehensive Income In June 2011, the FASB issued Accounting Standards Update No. 2011-05, Comprehensive Income (Topic 220) — Presentation of Comprehensive Income (ASU 2011-05), to require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of equity. The standard does not change the items which must be reported in other comprehensive income, how such items are measured or when they must be reclassified to net income. This standard is effective for interim and annual periods beginning after December 15, 2011 and will be applied by the Company beginning in 2012. ASU 2011-05 affects financial statement presentation only and will have no impact on our results of operations. Goodwill In September 2011, the FASB issued Accounting Standards Update No. 2011-08, Testing Goodwill for Impairment (ASU 2011-08), to permit an entity to make a qualitative assessment of whether it is more likely than not that a reporting unit’s fair value is less than its carrying amount before applying the two-step goodwill impairment test. ASU 2011-08 is intended to simplify how an entity tests goodwill for impairment. This standard is effective for annual and interim goodwill impairment tests performed in fiscal years beginning after December 15, 2011 with early adoption permitted and will be applied by the Company beginningin the fourth quarter of 2011 as part of the Company's annual test for goodwill impairment. 3. Inventories The composition of inventories was as follows: Successor September 30, December 31, 2011 2010 Raw materials and component parts $ 35,221 $25,075 Work-in-process 5,755 3,853 Finished goods 67,179 56,512 108,155 85,440 LIFO reserve (2,100) - $ 106,055 $ 85,440 The carrying value of inventories accounted for by the last-in, first-out (LIFO) inventory method exclusive of the LIFO reserve was $79,630 at September 30, 2011 and $61,577 at December 31, 2010. The remaining inventory amounts are held in foreign locations and accounted for using the first-in first-out method. 4. Intangible Assets The composition of intangibles was as follows: Successor September 30, December 31, 2011 2010 Customer relationships 54,920 54,920 Intellectual property bundles 82,018 81,568 Trademarks 19,079 19,079 156,017 155,567 Accumulated amortization of customer relationships and intellectual property bundles (5,642) (531) $150,375 $ 155,036 7 Amortization of customer relationships and intellectual property bundles (including patents) amounted to $1,703 and $5,111 for the three and nine month periods ended September 30, 2011, respectively, and to $681 and $2,038 for the three and nine month periods ended September 30, 2010, respectively. Goodwill and trademarks are tested for impairment annually, as of December 1 st (Successor), or more frequently if events occur or circumstances change that would, more likely than not, reduce the fair value of the reporting unit below its carrying value. The impairment analysis is performed on a consolidated enterprise level based on one reporting unit. No impairment adjustment to the carrying value of goodwill was deemed necessary in 2010. As of September 30, 2011, the Company considered possible impairment triggering events since December 3, 2010 (Acquisition Date) based on relevant factors, and concluded that no triggering events or goodwill impairment were indicated at that date. Unforeseen events and changes in circumstances and market conditions, including the general economic and competitive conditions, could cause actual results to vary significantly from the estimates. The change in the carrying amount of goodwill during the nine-month period ending September 30, 2011 was as follows: Carrying Amount of Goodwill Successor: Balance as of January 1, 2011 $164,678 Foreign currency translation 565 Balance as of September 30, 2011 $ 165,243 5. Debt and Capital Lease Obligations The composition of debt and capital lease obligations was as follows: Successor September 30, December 31, 2011 2010 Senior Secured Notes due December 15, 2017, 9% interest payable semi-annually on June 15 and December 15 $260,000 $260,000 Senior Subordinated Notes due February 1, 2014, 9 1/4% interest payable semiannually on February 1 and August 1 - 176,095 Capital leases 5,041 6,771 265,041 442,866 Current maturities (1,614) (178,302) $ 263,427 $264,564 Senior Secured Notes due 2017 On December 3, 2010, Merger Sub issued $260,000 in aggregate principal of 9% Senior Secured Notes due 2017 (the “Senior Secured Notes”). The net proceeds from this issuance, together with funds received from the equity investments made by affiliates of IPC, its co-investors and certain members of Thermadyne management, were used to finance the acquisition of Thermadyne, to redeem the Senior Subordinated Notes due 2014, and to pay the transaction related expenses. The Senior Secured Notes are fully and unconditionally guaranteed, jointly and severally, by each of Thermadyne’s existing and future domestic subsidiaries and by its Australian subsidiaries, Thermadyne Australia Pty Ltd. and Cigweld Pty Ltd. The Senior Secured Notes and guarantees are secured, subject to permitted liens and except for certain excluded assets, on a first priority basis by substantially all of Thermadyne’s and the guarantors’ current and future property and assets (other than accounts receivable, inventory and certain other related assets that secure, on a first priority basis, Thermadyne’s and the guarantors’ obligations under Thermadyne’s Working Capital Facility (as defined below)), including the capital stock of each subsidiary of Thermadyne (other than immaterial subsidiaries), which, in the case of non-guarantor foreign subsidiaries, is limited to 65% of the voting stock and 100% of the non-voting stock of each first-tier foreign subsidiary, and on a second priority basis by substantially all the collateral that secures the Working Capital Facility on a first priority basis. 8 The Senior Secured Notes contain customary covenants and events of default, including covenants that, among other things, limit the Company’s and its restricted subsidiaries’ ability to incur additional indebtedness; pay dividends on, repurchase or make distributions in respect of its capital stock or make other restricted payments; make certain investments, loans or advances; sell, transfer or otherwise convey certain assets; and create liens. Upon a change of control, as defined in the Indenture, each holder of the Senior Secured Notes has the right to require the Company to purchase the Senior Secured Notes at a purchase price in cash equal to 101% of the principal, plus accrued and unpaid interest. On August 2, 2011, the Company completed its offer to exchange $260,000 of its 9% Senior Secured Notes due 2017, which have been registered under the Securities Act of 1933 (the "Exchange Notes"), for $260,000 of its outstanding Senior Secured Notes. The Company accepted for exchange all Senior Secured Notes validly tendered and not withdrawn prior to the expiration of the exchange offer. The terms of the Exchange Notes are substantially identical to the terms of the Senior Secured Notes, including subsidiary guarantees, except that provisions relating to transfer restrictions, registration rights and related additional interest do not apply to the Exchange Notes. Senior Subordinated Notes due 2014 On December 3, 2010, Thermadyne called for redemption of the $172,327 aggregate outstanding 9¼% Senior Subordinated Notes due 2014 on February 1, 2011 at a price of 101.542% plus accrued and unpaid interest. Thermadyne irrevocably deposited, with the Trustee, funds sufficient to pay the Redemption Price of the Senior Subordinated Notes. Thermadyne remained the primary obligor of the Senior Subordinated Notes through February 1, 2011. Accordingly, the Senior Subordinated Notes and related assets placed with the Trustee remained on Thermadyne’s balance sheet through the redemption date, and were classified as current at December 31, 2010. Successor’s opening balance sheet at December 3, 2010 includes the fair value of the Senior Subordinated Notes due 2014 at that date of $177,066. The Trustee acknowledged the satisfaction and discharge of the indenture as of December 3, 2010 and informed the Company the Senior Subordinated Notes were paid on February 1, 2011. The Senior Subordinated Notes accrued interest at the rate of 9 1/4% per annum payable semi-annually in arrears on February 1 and August 1 of each year. The indenture provided for the payment of an additional Special Interest Adjustment based on the Company’s consolidated leverage ratio. Interest on the Senior Subordinated Notes due 2014 including the Special Interest Adjustment totaled $4,524 and $14,496 for the three and nine months ended September 30, 2010. Working Capital Facility At September 30, 2011 and December 31, 2010, respectively, $2,122 and $2,347 of letters of credit and no borrowings were outstanding under the Fourth Amended and Restated Credit Agreement (the “GE Agreement”). Unused availability, net of these letters of credit, was $57,435 under the Working Capital Facility at September 30, 2011. All obligations under the Working Capital Facility are unconditionally guaranteed by Technologies and substantially all of the Company’s existing and future, direct and indirect, wholly owned domestic subsidiaries and its Australian subsidiaries Thermadyne Australia Pty Ltd. and Cigweld Pty Ltd. The Working Capital Facility is secured, subject to certain exceptions, by substantially all of the assets of the guarantors and Technologies, including a first priority security interest in substantially all accounts receivable and other rights to payment, inventory, deposit accounts, cash and cash equivalents and a second priority security interest in all assets other than the Working Capital Facility collateral. The Working Capital Facility has a minimum fixed charge coverage ratio test of 1.1 if the unused availability under the Facility is less than $9,000 (which minimum amount will be increased or decreased proportionally with any increase or decrease in the commitments thereunder). In addition, the Working Capital Facility includes negative covenants that limit the Company’s ability and the ability of Technologies and certain subsidiaries to, among other things: incur, assume or permit to exist additional indebtedness or guarantees; grant liens; consolidate, merge or sell all or substantially all of the Company’s assets; transfer or sell assets and enter into sale and leaseback transactions; make certain loans and investments; pay dividends, make other distributions or repurchase or redeem the Company’s or Technologies’ capital stock; and prepay or redeem certain indebtedness. 9 Second Lien Facility In June 2010, Predecessor voluntarily repaid all of the second lien indebtedness due November 30, 2012 and terminated the related credit agreement. The prepayment was funded primarily with borrowings under the Company’s Working Capital Facility. 6. Restructuring In 2011, the Company committed to restructuring plans that include exit activities at manufacturing sites in West Lebanon, New Hampshire and Pulau Indah, Selangor, Malaysia. The Company expects to substantially complete these activities by December 31, 2011. These exit activities impact approximately 150 employees and are intended to reduce the Company’s fixed cost structure and better align its global manufacturing and distribution footprint. The following provides a summary of restructuring costs incurred during 2011 to date and total expected restructuring costs associated with these activities by major type of cost: As of September 30, 2011 Three Months Cumulative Total Expected Ended Restructuring Restructuring September 30, 2011 Costs Costs Employee termination benefits $1,302 $1,698 $3,550 Other restructuring costs 1,129 1,348 4,450 Total restructuring costs $2,431 $ 3,046 $8,000 Employee termination benefits primarily include severance and retention payments to employees impacted by exit activities. Other restructuring costs include changes to the lease terms of the impacted facility, expense to relocate certain individuals and equipment to other manufacturing locations and employee training costs. The following is a rollforward of the liabilities associated with the restructuring activities since the inception of the plan. The liabilities are reported as a component of accrued and other liabilities in the accompanying consolidated balance sheet as of September 30, 2011. Employee Termination Benefits Other Restructuring Costs Total Charges $1,698 $1,348 $3,046 Payments and other adjustments (82) (804) (886) Balance as of September 30, 2011 $ 1,616 $544 $ 2,160 Theremaining paymentsfor these exit activities are expected to be made primarily in the fourth quarter of 2011with some continuing paymentsthroughout 2012. 10 7. Comprehensive Income Comprehensive income for the three and nine months ended September 30, 2011 and 2010 was as follows: Successor Predecessor Successor Predecessor Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Net Income $5,460 $ 4,821 $11,375 $9,688 Cumulative foreign currency translation gains (losses), net of taxes (5,411) 4,528 (1,180) 2,151 Pension and post-retirement benefit plans income (loss) (17) 77 (8) 247 Comprehensive income $ 32 $ 9,426 $ 10,187 $12,086 8. Income Taxes At the beginning of 2011, the Company had approximately $145,127 in U.S. net operating loss carry forwards from the years 1998 through 2010. The net operating loss carry forwards in the U.S. will expire between the years 2019 and 2030. Given the uncertainties regarding utilization of a portion of these net operating loss carry forwards, the Company has recorded, as of December 31, 2010, a $14,100 valuation allowance related to the deferred tax asset of approximately $57,400 associated with the carry forwards. For 2011, the Company’s management estimates that income tax payments will, as in prior years, primarily relate to state and foreign taxes due to the use of net operating loss carryovers to offset U.S. taxable income. The Company’s projected 2011 income tax effective rate of approximately 36% exceeds the federal statutory rate primarily because foreign earnings are currently taxable as “deemed dividends” in the U.S. These deemed dividends are not offset by the foreign tax credits due to uncertainty of their utilization. 9. Contingencies The Company and certain of its wholly owned subsidiaries are defendants in various legal actions, primarily related to welding fumes and other product liability claims. While there is uncertainty relating to any litigation, management is of the opinion that the outcome of this litigation will not have a material adverse effect on the Company’s financial condition or results of operations. In October 2010, two identical purported class action lawsuits were filed in connection with the Acquisition against the Company, the Company’s directors, and Irving Place Capital. On November 25, 2010, the Company, the Company’s directors and Irving Place Capital entered into a memorandum of understanding with the plaintiffs regarding the settlement of these actions. On June 30, 2011, the Circuit Court issued an order approving the settlement and resolving and releasing all claims in all actions that were or could have been brought. The Circuit Court further awarded attorneys’ fees and expenses to plaintiffs’ counsel in the amount of $399, which the Company paid in July 2011 and 85% of which was reimbursed to the Company by its insurance carrier in October 2011. The Company is party to certain environmental matters, although no claims are currently pending. Any related obligations are not expected to have a material adverse effect on the Company’s financial condition, cash flows or operating results. All other legal proceedings and actions involving the Company are of an ordinary and routine nature and are incidental to the operations of the Company. Management believes that such proceedings should not, individually or in the aggregate, have a material adverse effect on the Company’s business or financial condition or on the results of operations. On December 30, 2006, the Company committed to dispose of its Brazilian manufacturing operations. Remaining Brazilian accrued liabilities are still held by the Company and are primarily associated with tax matters for which the timing of resolution is uncertain, and are classified within Accrued and Other Liabilities in the amounts of $800 and $1,600 as of September 30, 2011 and December 31, 2010, respectively. 11 10. Employee Benefit Plans Net periodic pension and other postretirement benefit costs include the following components: U.S. and Canadian Plans Australian Plan Successor Predecessor Successor Predecessor Three Months Three Months Three Months Three Months Ended Ended Ended Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Components of net periodic benefit cost: Service Cost $43 $ 44 $349 $255 Interest Cost 284 303 629 432 Expected return on plan assets (324) (279) (573) (398) Recognized loss - 149 - 65 Net periodic benefit cost $ 3 $ 217 $405 $ 354 U.S. and Canadian Plans Australian Plan Successor Predecessor Successor Predecessor Nine Months Nine Months Nine Months Nine Months Ended Ended Ended Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Components of net periodic benefit cost: Service Cost $ 133 $134 $982 $648 Interest Cost 850 907 1,771 1,098 Expected return on plan assets (972) (837) (1,613) (1,012) Recognized loss - 447 - 165 Net periodic benefit cost $11 $651 $1,140 $ 900 11. Segment Information The Company’s continuing operations are comprised of several product lines manufactured and sold in various geographic locations. The market channels and end users for products are similar. The production processes are shared across the majority of the products. Management evaluates performance and allocates resources on a combined basis and not as separate business units or profit centers. Accordingly, management has concluded the Company operates in one reportable segment. Geographic Information The reportable geographic regions are the Americas, Asia-Pacific and Europe/Middle East. Sales have been attributed to geographic regions based on the country of our end customer. The following tables provide summarized financial information concerning the Company’s geographic segments: 12 Successor Predecessor Successor Predecessor Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Net Sales: Americas $77,608 $66,656 $ 238,215 $ 198,893 Asia-Pacific 37,826 31,011 102,723 87,397 Europe/ Middle East 9,420 8,816 29,682 25,406 Total $ 124,854 $ 106,483 $ 370,620 $ 311,696 Prior year sales have been reclassified to conform to the current year presentation which attributes sales to the geographic location of the customer. U.S. sales as a portion of Americas’ sales comprised approximately 86% for the three and nine months ended September 30, 2011 and 2010. Australia sales as a portion of Asia-Pacific sales comprised approximately 75% for the three and nine months ended September 30, 2011 and 2010. Identifiable assets (excluding working capital and intangibles): Successor September 30, December 31, 2011 2010 Americas $69,797 $69,696 Asia-Pacific 18,081 19,930 Europe/Middle East 1,798 1,940 $89,677 $91,566 Product Line Information The Company sells a variety of products, substantially all of which are used by manufacturing, construction and foundry operations to cut, join and reinforce steel, aluminum and other metals in various applications including construction, oil, gas rig and pipeline construction, repair and maintenance of manufacturing equipment, and shipbuilding. The following table shows sales for each of the product lines: Successor Predecessor Successor Predecessor Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Gas equipment $42,994 $38,519 $ 133,890 $113,534 Filler metals including hardfacing 25,257 21,877 73,474 65,018 Arc accessories including torches, related consumable parts and accessories 22,811 19,428 66,469 53,788 Plasma power supplies, torches and related consumable parts 20,297 16,459 61,360 48,599 Welding equipment 13,495 10,200 35,427 30,757 $124,854 $ 106,483 $ 370,620 $ 311,696 13 12. Relationships and Transactions Relationship with Irving Place Capital Thermadyne Holdings Corporation is a wholly owned subsidiary of Thermadyne Technologies Holdings, Inc. Affiliates of Irving Place Capital, along with its co-investors, hold approximately 99% of the outstanding equity of Thermadyne Technologies Holdings, Inc. at September 30, 2011 and December 31, 2010. The Board of Directors of the Company and Technologies includes two IPC members. IPC has the power to designate all of the members of the Board of Directors of the Company and the right to remove any directors that it appoints. Management Services Agreement The Company has entered into a management services agreement with IPC. For advisory and management services, IPC will receive annual advisory fees equal to the greater of (i) $1,500 or (ii) 2.5% of EBITDA (as defined under the management services agreement), payable monthly. In the event of a sale of all or substantially all of the Company’s assets to a third party, a change of control, whether by merger, consolidation, sale or otherwise, or, under certain circumstances, a public offering of the Company’s or any of its subsidiaries’ equity securities, the Company will be obligated to pay IPC an amount equal to the sum of the advisory fee that would be payable for the following four fiscal quarters. Such fees were $584 and $1,781 for the three and nine months ended September 30, 2011. In connection with any subsequent material corporate transactions, such as an equity or debt offering, acquisition, asset sale, recapitalization, merger, joint venture formation or other business combination, IPC will receive a fee of 1% of the transaction value. IPC will also receive fees in connection with certain strategic services, as determined by IPC, provided such fees will reduce the annual advisory fee on a dollar-for-dollar basis. Thermadyne Technologies Holdings Inc. (Technologies) The capital stock of Technologies in the aggregate of $176,185 was outstanding as of September 30, 2011, with 140,948 shares of 8% cumulative preferred stock in the amount of $140,948 and 3,523,700 shares of common stock in the amount of $35,237. No dividends have been declared on either the preferred stock or common stock at September 30, 2011 or December 31, 2010. Technologies’ stock based compensation costs relate to Thermadyne employees and were incurred for Thermadyne’s benefit, and accordingly recognized in Thermadyne’s consolidated selling, general & administrative expenses. 13. Condensed Consolidating Financial Statements and Thermadyne Holdings Corporation (Parent) Financial Information The 9% Senior Secured Notes due 2017 are obligations of, and were issued by, Thermadyne Holdings Corporation. Each guarantor is wholly owned by Thermadyne Holdings Corporation. Successor’s management has determined the most appropriate presentation is to “push down” the Senior Secured Notes due 2017 to the guarantors in the accompanying condensed financial information, as such entities fully and unconditionally guarantee the Senior Secured Notes due 2017, and these subsidiaries are jointly and severally liable for all payments under these notes. The Senior Secured Notes due 2017 were issued to finance the acquisition of the Company along with new stockholder’s equity. The guarantor subsidiaries’ cash flow will service the debt. The following financial information presents the guarantors and non-guarantors of the 9% Senior Secured Notes due 2017 and, prior to February 1, 2011, the 9¼% Senior Subordinated Notes due 2014, in accordance with Rule 3-10 of Regulation S-X. The condensed consolidating financial information includes the accounts of Thermadyne Holding Corporation (parent only), and the combined accounts of guarantor subsidiaries and combined accounts of the non-guarantor subsidiaries for the periods indicated. Separate financial statements of the parent and each of the guarantor subsidiaries are not presented because management has determined such information is not material in assessing the financial condition, cash flows or results of operations of the Company and its subsidiaries. The Company’s Australian subsidiaries are included as guarantors for all years presented. Approximately 70% of the assets and the sales have been pledged by the guarantor subsidiaries to the holders of the Senior Secured Notes. 14 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS THREE MONTHS ENDED SEPTEMBER 30, 2011 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Non- Corporation Guarantors Guarantors Eliminations Consolidated Net sales $- $125,477 $ 25,162 $(25,785) $124,854 Cost of goods sold - 84,857 19,257 (21,518) 82,596 Gross margin - 40,620 5,905 (4,267) 42,258 Selling, general and administrative expenses - 21,363 3,667 - 25,030 Amortization of intangibles - 1,703 - - 1,703 Restructuring - 2,431 - - 2,431 Operating income (loss) - 15,123 2,238 (4,267) 13,094 Other income (expense): Interest, net - (6,073) (33) - (6,106) Amortization of deferred financing costs - (426) - - (426) Equity in net income (loss) of subsidiaries 5,460 - - (5,460) - Income (loss) before tax provision 5,460 8,624 2,205 (9,727) 6,562 Income tax provision - 948 154 - 1,102 Net income (loss) $5,460 $ 7,676 $2,051 $ (9,727) $5,460 15 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS THREE MONTHS ENDED SEPTEMBER 30, 2010 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Non- Corporation Guarantors Guarantors Eliminations Consolidated Net sales $- $ 114,425 $ 10,564 $(18,506) $ 106,483 Cost of goods sold - 80,776 7,423 (18,376) 69,823 Gross margin - 33,649 3,141 (130) 36,660 Selling, general and administrative expenses 275 23,458 728 (909) 23,552 Amortization of intangibles - 681 - - 681 Operating income (loss) (275) 9,510 2,413 779 12,427 Other income (expenses): Interest, net (4,408) (616) 29 - (4,995) Amortization of deferred financing costs (124) (114) - - (238) Equity in net income (loss) of subsidiaries 9,628 - - (9,628) - Loss on debt extinguishment - Income (loss) before tax provision 4,821 8,780 2,442 (8,849) 7,194 Income tax provision - 1,608 765 - 2,373 Net income (loss) $4,821 $ 7,172 $1,677 $ (8,849) $ 4,821 16 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS NINE MONTHS ENDED SEPTEMBER 30, 2011 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Non- Corporation Guarantors Guarantors Eliminations Consolidated Net sales $- $ 378,533 $74,172 $(82,085) $ 370,620 Cost of goods sold - 265,753 58,921 (77,332) 247,342 Gross margin - 112,780 15,251 (4,753) 123,278 Selling, general and administrative expenses - 66,690 10,895 - 77,585 Amortization of intangibles - 5,111 - - 5,111 Restructuring - 3,046 - - 3,046 Operating income (loss) - 37,933 4,356 (4,753) 37,536 Other income (expense): Interest, net - (18,357) (102) - (18,459) Amortization of deferred financing costs - (1,214) - - (1,214) Equity in net income (loss) of subsidiaries 11,375 - - (11,375) - Income (loss) before tax provision 11,375 18,362 4,254 (16,128) 17,863 Income tax provision - 5,131 1,357 - 6,488 Net income (loss) $ 11,375 $13,231 $2,897 $(16,128) $11,375 17 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS NINE MONTHS ENDED SEPTEMBER 30, 2010 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Non- Corporation Guarantors Guarantors Eliminations Consolidated Net sales $- $338,381 $30,428 $(57,113) $311,696 Cost of goods sold - 241,545 21,201 (56,621) 206,125 Gross margin - 96,836 9,227 (492) 105,571 Selling, general and administrative expenses 523 65,542 4,540 (909) 69,696 Amortization of intangibles - 2,038 - - 2,038 Operating income (loss) (523) 29,256 4,687 417 33,837 Other income (expense): Interest, net (14,149) (3,105) (16) - (17,270) Amortization of deferred financing costs (371) (382) - - (753) Equity in net income (loss) of subsidiaries 24,731 - - (24,731) - Loss on debt extinguishment - (1,867) - - (1,867) Income (loss) before tax provision 9,688 23,902 4,671 (24,314) 13,947 Income tax provision - 2,832 1,427 - 4,259 Net income (loss) $ 9,688 $21,070 $ 3,244 $(24,314) $ 9,688 18 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING BALANCE SHEET SEPTEMBER 30, 2011 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Non- Corporation Guarantors Guarantors Eliminations Consolidated ASSETS Current Assets: Cash and cash equivalents $- $12,121 $ 5,498 $- $ 17,619 Accounts receivable, net - 61,984 12,481 - 74,465 Inventories - 91,455 14,600 - 106,055 Prepaid expenses and other - 9,935 4,694 - 14,629 Deferred tax assets - 2,644 - - 2,644 Total current assets - 178,139 37,273 - 215,412 Property, plant and equipment, net - 60,847 13,883 - 74,730 Deferred financing fees - 13,900 - - 13,900 Other assets - 1,459 - - 1,459 Goodwill - 165,243 - - 165,243 Intangibles, net - 150,375 - - 150,375 Investment in and advances to subsidiaries 174,004 79,232 - (253,236) - Total assets $ 174,004 $649,195 $ 51,156 $(253,236) $ 621,119 LIABILITIES AND SHAREHOLDER'S EQUITY (DEFICIT) Current Liabilities: Current maturities of long-term obligations $- $1,159 $455 $- $1,614 Accounts payable - 25,611 8,103 - 33,714 Accrued and other liabilities - 38,762 5,278 - 44,040 Accrued interest - 6,935 - - 6,935 Income taxes payable - 2,819 1,440 - 4,259 Deferred tax liability - 6,014 - - 6,014 Total current liabilities - 81,300 15,276 - 96,576 Long-term obligations, less current maturities - 262,949 478 - 263,427 Deferred tax liabilities - 74,251 - - 74,251 Other long-term liabilities - 11,409 1,452 - 12,861 Net equity (deficit) and advances to / from subsidiaries - 124,274 (46,919) (77,355) - Stockholder's equity (deficit): Common stock - 2,555 55,145 (57,700) - Additional paid-in-capital 176,448 111,645 11,356 (123,001) 176,448 Accumulated deficit (3,305) (11,118) 13,131 (2,013) (3,305) Accumulated other comprehensive income (loss) 861 (8,070) 1,237 6,833 861 Total stockholder's equity (deficit) 174,004 95,012 80,869 (175,881) 174,004 Total liabilities and stockholder's equity (deficit) $174,004 $649,195 $51,156 $(253,236) $ 621,119 19 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING BALANCE SHEET DECEMBER 31, 2010 (Dollars in thousands) Parent Thermadyne Holdings Non- Corporation Guarantors Guarantors Eliminations Consolidated ASSETS Current Assets: Cash and cash equivalents $- $18,692 $3,707 $- $22,399 Trusteed assets 183,685 - - - 183,685 Accounts receivable, net - 50,670 12,242 - 62,912 Inventories - 75,391 10,049 - 85,440 Prepaid expenses and other 725 7,641 2,944 - 11,310 Deferred tax assets - 2,644 - - 2,644 Total current assets 184,410 155,038 28,942 - 368,390 Property, plant and equipment, net - 70,584 5,212 - 75,796 Deferred financing fees - 14,553 - - 14,553 Other assets - 1,632 - - 1,632 Goodwill - 164,678 - - 164,678 Intangibles, net - 155,036 - - 155,036 Investment in and advances to subsidiaries 163,876 79,232 - (243,108) - Total assets $348,286 $ 640,753 $34,154 $(243,108) $780,085 LIABILITIES AND SHAREHOLDER'S EQUITY (DEFICIT) Current Liabilities: Senior subordinated notes due 2014 $176,095 $- $- $- $176,095 Current maturities of long-term obligations - 2,006 201 - 2,207 Accounts payable - 22,137 4,839 - 26,976 Accrued and other liabilities - 33,162 4,833 - 37,995 Accrued interest 8,062 1,122 - - 9,184 Income taxes payable - 3,722 433 - 4,155 Deferred tax liability - 6,014 - - 6,014 Total current liabilities 184,157 68,163 10,306 - 262,626 Long-term obligations, less current maturities - 264,238 326 - 264,564 Deferred tax liabilities - 74,832 - - 74,832 Other long-term liabilities - 13,551 1,108 - 14,659 Net equity (deficit) and advances to / from subsidiaries 725 210,319 3,291 (214,335) - Stockholder's equity (deficit): Common stock - Additional paid-in-capital 176,035 - - - 176,035 Accumulated deficit (14,680) (12,968) (661) 13,629 (14,680) Accumulated other comprehensive income (loss) 2,049 22,618 19,784 (42,402) 2,049 Total stockholder's equity (deficit) 163,404 9,650 19,123 (28,773) 163,404 Total liabilities and stockholder's equity (deficit) $348,286 $640,753 $34,154 $(243,108) $ 780,085 20 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2011 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Non- Corporation Guarantors Guarantors Eliminations Consolidated Cash flows from operating activities: Net cash provided by (used in) operating activities $ 4,451 $13,141 $ 1,694 $(16,128) $3,158 Cash flows from investing activities: Capital expenditures - (269) (12,367) - (12,636) Other - (449) - - (449) Net cash provided by (used in) investing activities - (718) (12,367) - (13,085) Cash flows from financing activities: Repurchase of Senior Subordinated Notes (176,095) - - - (176,095) Repayments of other long-term obligations - (2,154) 418 - (1,736) Trusteed assets 183,685 - - - 183,685 Changes in net equity (12,041) (16,665) 12,578 16,128 - Other, net - (561) - - (561) Net cash provided by (used in) financing activities (4,451) (19,380) 12,996 16,128 5,293 Effect of exchange rate changes on cash and cash equivalents - 386 (532) - (146) Total increase (decrease) in cash and cash equivalents - (6,571) 1,791 - (4,780) Total cash and cash equivalents beginning of period - 18,692 3,707 - 22,399 Total cash and cash equivalents end of period $- $ 12,121 $5,498 $- $17,619 21 THERMADYNE HOLDINGS CORPORATION CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2010 (unaudited) (Dollars in thousands) Parent Thermadyne Holdings Non- Corporation Guarantors Guarantors Eliminations Consolidated Cash flows from operating activities: Net cash provided by (used in) operating activities $ 5,723 $40,507 $(777) $(19,975) $25,478 Cash flows from investing activities: Capital expenditures - (5,429) (492) - (5,921) Other - (583) 255 - (328) Net cash provided by (used in) investing activities - (6,012) (237) - (6,249) Cash flows from financing activities: Net issuance of Working Capital Facility - 2,913 - - 2,913 Repayments of Second-Lien Facility and other - (26,172) (133) - (26,305) Exercise of employee stock purchases 102 - - - 102 Changes in net equity (5,825) (16,211) 2,061 19,975 - Net cash provided by (used in) financing activities (5,723) (39,470) 1,928 19,975 (23,290) Effect of exchange rate changes on cash and cash equivalents - 487 33 - 520 Total increase (decrease) in cash and cash equivalents - (4,488) 947 - (3,541) Total cash and cash equivalents beginning of period - 11,740 3,146 - 14,886 Total cash and cash equivalents end of period $- $7,252 $4,093 $- $11,345 Stock compensation expense was reclassified from financing activities to operating activities for period shown. 22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview We are a leading global designer and manufacturer of gas and arc cutting and welding products, including equipment, accessories and consumables. Our products are used by manufacturing, construction, fabrication and foundry operations to cut, join and reinforce steel, aluminum and other metals. We design, manufacture and sell products in five principal categories: (1) gas equipment; (2) plasma power supplies, torches and related consumable parts; (3) arc accessories, including torches, related consumable parts and accessories; (4) welding equipment; and (5) filler metals. We operate our business in one reportable segment. Our products are sold domestically primarily through industrial welding distributors, retailers and wholesalers. Internationally, we sell our products through our sales force, independent distributors and wholesalers. Our operating profit is affected by the mix of our products sold during a period as margins vary between torches, power supplies, consumables and replacement parts as well as the geographic mix of where our products are sold. Industries that utilize our products include metal fabrication, industrial manufacturing, construction, oil and gas and shipbuilding, among others. The demand for our products and, therefore, our results of operations are directly related to the level of production in these end-user industries. The availability and the cost of the components consumed in our manufacturing processes, and particularly raw materials, are key determinants in achieving future success in the marketplace and profitability. The principal raw materials we use in manufacturing our products are copper, brass, steel and plastic, which are widely available. Certain other raw materials used in our hardfacing products, such as cobalt and chromium, are available primarily from sources outside the United States. Historically, we have been able to obtain adequate supplies of raw materials at acceptable prices but with increasing pricing volatility. In an effort to maintain our profit margins, we have redesigned the material content of selected products and continued to reduce our overhead and labor costs by improving our operational efficiency, relocating jobs, consolidating our manufacturing operations and outsourcing production of certain components and products. We have increased and continue to selectively increase our selling prices. On December 3, 2010 (“Acquisition Date”), pursuant to an Agreement and Plan of Merger dated as of October 5, 2010 (the “Merger Agreement”), Razor Merger Sub Inc. (“Merger Sub”), a newly formed Delaware corporation, merged with and into Thermadyne, with Thermadyne surviving as a direct, wholly owned subsidiary of Razor Holdco Inc., a Delaware corporation (“Acquisition”). Razor Holdco Inc. was renamed Thermadyne Technologies Holdings, Inc. (“Technologies”). Technologies’ sole asset is its 100% ownership of the stock of Thermadyne. Affiliates of Irving Place Capital (“IPC”), a private equity firm based in New York focused on making equity investments in middle-market companies, along with its co-investors, hold approximately 99% of the outstanding equity of Technologies, and certain members of Thermadyne management hold the remaining equity capital. Although Thermadyne continued as the same legal entity after the Acquisition, the application of push down accounting represents the termination of the old accounting entity and the creation of a new one. In addition, the basis of presentation is not consistent between the successor and predecessor entities and the financial statements are not presented on a comparable basis. As a result, the accompanying consolidated statements of operations, cash flows, and stockholders’ equity are presented for two periods: Predecessor and Successor, which related to the period preceding the Acquisition (prior to December 3, 2010), and the period succeeding the Acquisition, respectively. Cautionary Statement Concerning Forward-looking Statements The statements in this Quarterly Report that relate to future plans, events or performance are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934, and the Private Securities Litigation Reform Act of 1995, including statements regarding our future prospects. These statements may be identified by terms and phrases such as “anticipate,” “believe,” “intend,” “estimate,” “expect,” “continue,” “should,” “could,” “may,” “plan,” “project,” “predict,” “will” and similar expressions that relate to future events and occurrences. Actual results could differ materially due to a variety of factors and the other risks described in this Quarterly Report and the other documents we file from time to time with the Securities and Exchange Commission. Factors that could cause actual results to differ materially from those expressed or implied in such statements include, but are not limited to, the following: (a) the impact of uncertain global economic conditions on our business and those of our customers, (b) the cost and availability of raw materials, (c) operational and financial developments and restrictions affecting our international sales and operations, (d) the impact of currency fluctuations, exchange controls, and devaluations, (e) consolidation within our customer base and the resulting increased concentration of our sales, (f) actions taken by our competitors that affect our ability to retain our customers, (g) the effectiveness of our cost reduction initiatives in our continuous improvement program, (h) our ability to meet customer needs by introducing new and enhanced products, (i) our ability to adequately enforce or protect our intellectual property rights, (j) the detrimental cash flow impact of increasing interest rates and our ability to comply with financial covenants in our debt instruments, (k) disruptions in the credit markets, (l) our relationships with our employees and our ability to retain and attract qualified personnel, (m) liabilities arising from litigation, including product liability risks, (n) the costs of compliance with and liabilities arising under environmental laws and regulations, and (o) the reorganization of our North American manufacturing could result in disruptions in production and an inability to satisfy customer demands. Readers are cautioned not to place undue reliance on any forward-looking statements contained herein, which speak only as of the date hereof and are not guarantees of performance or results. We undertake no obligation to publicly release the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or that reflect the occurrence of unanticipated events.
